Dissenting Opinion by
Judge Barry:
After carefully reviewing the record and the referees findings I am convinced that a remand is not appropriate under the facts presented by this case.
Claimants only testimony on the issue of notice is that he reported his injury to the employers nurse on the day it occurred, May 24, 1980. The employer presented three witnesses who essentially testified *606that the employer did not have timely notice that claimants injury was work related.
The plant dispensary nurse, Yvonette Tazel, testified that, although claimant did request a sick pass, he did not tell her that his back problems were work related. Claimants foreman, Robert McAllister, testified that claimant told him he was having back problems but he never told him that they were work related. Glenn Wells, the personnel director, first stated that during a meeting on June 5, 1980, claimant specifically told him that his back problems were not work related. When asked whether he was ever told by claimant that the injury was work related, Wells answered: “It was some time after that, because the man was on lay-off status.” When pressed to give an exact date he came up with June 6, 1980. On November 30, 1982, Wells was recalled to testify in an apparent attempt to retract his earlier testimony but this only resulted in more confusion. The referee made the following finding concerning Wells’ testimony:
Glen R. Wells, the defendant’s Director of Personnel, testified on August 30, 1982 and November 30, 1982. Although his testimony is somewhat ambiguous Your Referee is convinced and accordingly, finds that he had no notice or knowledge that the claimant had sustained a work related injury in May, 1980.
Clearly, this indicates that the referee did not find credible Wells’ statement that he knew claimant’s injury was work related on June 6, 1980. Consequently, there is no need to remand for further findings as to whether notice was given to the employer on that date.
Moreover, we do not need to remand to determine whether claimant first discovered that his injury was work related some time after June 6, 1980 because *607claimant now argues, relying exclusively on Wells’ discredited testimony, that on June 6, 1980, he knew the nature of his injury and he notified the employer that his back condition was caused by the May 24, 1980 incident. Since claimant admits that he knew the cause of his injury by June 6, 1980, we need not go further than that.
The referee specifically found that the employer had no notice of the injury within 120 days of its occurrence. Assuming that claimant did not, in fact, realize that the injury was work related until June 6, 1980, we still do not need to remand because there is no evidence in the record that notice was given within 120 days from June 6, 1980. The claimant who bears the burden of proof on the notice issue, Tady v. Workmen's Compensation Appeal Board, 86 Pa. Commonwealth Ct. 582, 485 A.2d 897 (1985), is not even alleging that notice was given within that 120 days.1 His only argument is that notice was given on June 6, 1980, and as we have already noted the only testimony supporting this allegation was not credited by the referee.
Based on the foregoing, I would affirm the Board’s decision denying benefits.

 The claim petition was filed on July 29, 1981.